

115 HR 6826 IH: Access to Sufficient Capital for Everyone in Natural Disaster areas Act of 2018
U.S. House of Representatives
2018-09-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6826IN THE HOUSE OF REPRESENTATIVESSeptember 13, 2018Ms. Velázquez introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to provide for disaster loans to repair, rehabilitate, or replace
			 property damaged or destroyed by hurricane Harvey, Irma, or Maria, and for
			 other purposes.
	
 1.Short titleThis Act may be cited as the Access to Sufficient Capital for Everyone in Natural Disaster areas Act of 2018 or the ASCEND Act of 2018 . 2.Revised disaster deadlineSection 7(d) of the Small Business Act (15 U.S.C. 636(d)) is amended by adding at the end the following:
			
				(9)Disaster loans for hurricanes Harvey, Irma, and Maria
 (A)In generalNotwithstanding any other provision of law, and subject to the same requirements and procedures that are used to make loans pursuant to subsection (b), a small business concern, homeowner, nonprofit entity, or renter that was located within an area and during the time period with respect to which a major disaster was declared by the President under section 401 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5170) by reason of hurricane Harvey, Irma, or Maria may apply to the Administrator—
 (i)for a loan to repair, rehabilitate, or replace property damaged or destroyed by reason of hurricane Harvey, Irma, or Maria; or
 (ii)if such a small business concern has suffered substantial economic injury by reason of hurricane Harvey, Irma, or Maria, for a loan to assist such a small business concern.
 (B)TimingThe Administrator shall select loan recipients and make available loans for a period of not less than 1 year after the date on which the Administrator carries out this authority.
 (C)Inspector General reviewNot later than 6 months after the date on which the Administrator begins carrying out this authority, the Inspector General of the Administration shall initiate a review of the controls for ensuring applicant eligibility for loans made under this paragraph..
		3.Collateral requirements for disaster loans
			(a)Amendment to the RISE After Disaster Act of 2015
 (1)In generalSection 2102 of the RISE After Disaster Act of 2015 is amended by striking subsection (b). (2)Effective dateThe amendment made by paragraph (1) shall take effect as though enacted as part of the RISE After Disaster Act of 2015.
 (b)SunsetEffective on the date that is 5 years after the date of enactment of this Act, section 7(d)(6) of the Small Business Act (15 U.S.C. 636(d)(6)) is amended in the third proviso—
 (1)by striking $25,000 and inserting $14,000; and (2)by inserting major before disaster.
 (c)ReportNot later than 180 days before the date on which the amendments made by subsection (b) are to take effect, the Administrator of the Small Business Administration shall submit to Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report on the effects of the amendments made by subsection (a), which shall include—
 (1)an assessment of the impact and benefits resulting from the amendments; and (2)a recommendation as to whether the amendments should be made permanent.
				